FTVIP SAI-1 7/10 SUPPLEMENT DATED JULY 2, 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2010 OF FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST The Statement of Additional Information (SAI) is amended as follows: 1. In the section “The Funds – Goals, Additional Strategies and Risks” the first paragraph of the description, “Derivative investments,” for Franklin Strategic Income Securities Fund, on page 7, is amended to read as follows: Derivative investments. The Fund may invest in various other derivative investments, which may include: stripped mortgage-backed securities (including interest-only or principal-only securities); CMOs, bond/interest rate futures contracts (including U.S. Treasury futures) and options thereon; and interest rate and credit default swaps and options thereon (commonly known as swaptions). The Fund may invest up to 5% of its total assets in inverse floaters. 2. In the section “Glossary of Investments, Techniques, Strategies and their Risks”, the following changes are made: a) The first sentence under “Credit default swaps” on page 41 is amended to read as follows: The Fund may be a buyer or seller of credit default swaps. b) The first and second sentences under “Options on swap agreements (‘swaptions’)” on page 42 are replaced with the following: i) Generally, the Fund may purchase and write (sell) both put and call options on swap agreements, commonly knows as swaptions, although currently the Fund only intends to purchase options on interest rate swaps and on credit default swaps.
